Citation Nr: 1044202	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-11 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from June 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida, which, in part, denied the above claim.

The Board notes that the issues on appeal had previously included 
that of service connection for bilateral hearing loss.  However, 
during the pendency of this appeal, by rating action dated in 
April 2008, the Veteran's claim of service connection for 
bilateral hearing loss was granted.  As this demonstrates a full 
grant of the benefits sought on appeal, the issue is no longer 
before the Board.

The Board also notes that in an Authorization And Consent 
To Release Information To The Department Of Veterans 
Affairs  (VA Form 21-4142) dated in March 2006, the 
Veteran indicated, in pertinent part, that he was being 
treated at a VA medical facility for a low back disorder, 
high blood pressure, a psychiatric disorder, hemorrhoids, 
high cholesterol, and shortness of breath.  He also 
indicated that he had not been employed because of these 
disorders since May 2005.  The Board construes this as a 
claim for service connection for a low back disorder, high 
blood pressure, a psychiatric disorder, hemorrhoids, a 
disability manifested by high cholesterol, a disability 
manifested by shortness of breath, and entitlement to a 
total disability rating based upon individual 
unemployability (TDIU).  The issues have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran asserts that he currently has tinnitus that is 
manifested as a result of acoustic trauma during his period of 
active service.

In the March 2006 VA Form 21-4142, he indicated that he had been 
treated at a VA hospital in San Juan, Puerto Rico, from 1980 to 
1983, for symptoms associated with a severe ear infection, 
hearing loss, and tinnitus.  In June 2006, the RO contacted the 
VA Medical Center in San Juan, Puerto Rico, but the medical 
center replied that the system of records did not contain any 
records for the Veteran.

In August 2007, the Veteran underwent a VA audio examination in 
which he was diagnosed with tinnitus.  The Veteran's tinnitus was 
said to have started three years earlier.  As a result, the VA 
examiner concluded that because the Veteran reported that 
tinnitus had started only a few years earlier, long after leaving 
military service, tinnitus was less likely as not caused by or a 
result of noise trauma.

The Board notes that in March 2006, prior to the August 2007 VA 
examination, the Veteran reported that he had been treated for 
tinnitus at the VA Medical Center in San Juan, Puerto Rico, as 
early as at some time between 1980 and 1983.  Notwithstanding the 
fact that the identified records could not be located, the Board 
finds that the Veteran is competent to describe the nature of his 
in-service noise exposure, as well as the onset of tinnitus from 
1980 to 1983.  See 38 C.F.R. § 3.159(a)(2); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  Furthermore, the United States Court of 
Appeals for Veterans Claims (Court) has stated that lay evidence 
may establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 
(2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009) (lay testimony could, in certain circumstances, constitute 
competent nexus evidence).  In this regard, the Board finds that 
the Veteran has established the onset of his tinnitus as being 
substantially earlier than the three years prior to the VA 
examination as reported in the August 2007 VA audio examination 
report.  As the VA examiner relied on a fact that was 
inconsistent with the prior evidence of record in rendering the 
opinion, the Board finds that on remand, the RO/AMC shall obtain 
an addendum to the August 2007 VA examination report, requesting 
that the examiner consider the earlier onset of the tinnitus in 
rendering an opinion as to the etiology of the currently 
diagnosed tinnitus.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  When medical 
evidence is inadequate, VA must supplement the record by seeking 
an advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC shall obtain an addendum to 
the August 2007 VA examination report.  The 
claims file and a copy of this Remand must be 
made available to the reviewing examiner, and 
the examiner should indicate in the addendum 
report that the claims file was reviewed.

Following a review of the claims file, the 
reviewing examiner (preferably the original 
examiner) is requested to provide an opinion 
as to whether it is at least as likely as not 
that the Veteran's current tinnitus is 
etiologically related to his period of active 
service, or to any incident therein, to 
include acoustic trauma in his capacity as a 
truck driver.  In this regard, the examiner 
is requested to consider the Veteran's March 
2006 assertion as to the onset of tinnitus 
between 1980 and 1983.  In doing so, the 
examiner must also acknowledge the Veteran's 
report of a continuity of symptomatology 
since service, which the Board finds 
credible.

A complete rationale for any opinion 
expressed should be provided.  The need for 
further clinical examination or testing of 
the Veteran is left to the discretion of the 
reviewing examiner.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



